                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for Carrington Mortgage Services, LLC
                                                            8
                                                            9                                    UNITED STATES DISTRICT COURT

                                                            10                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   PROSPER INVESTMENTS, LLC, a Nevada                    Case No.: 2:17-cv-00672-APG-DJA
                                                                 limited liability company,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                                       STIPULATION    AND   ORDER                  TO
                                                            13                      Plaintiff,                         DISMISS WITH PREJUDICE
                                                                 v.
                                                            14
                                                                 CARRINGTON MORTGAGE SERVICES LLC,
                                                            15   a foreign limited liability company; DOES 1-100,
                                                                 inclusive, and ROES 1-100, inclusive,
                                                            16

                                                            17            Defendants.
                                                                 CARRINGTON MORTGAGE SERVICES LLC,
                                                            18
                                                                                    Counter-claimant,
                                                            19   v.
                                                            20   PROSPER INVESTMENTS, LLC; DOES I-X,
                                                                 inclusive; and ROE CORPORATIONS I-X,
                                                            21   inclusive,
                                                            22                      Counter-defendant.
                                                            23                PLEASE TAKE NOTE that Prosper Investments, LLC and Carrington Mortgage Services,
                                                            24   LLC, by and through their respective counsel of record, hereby stipulate and agree to dismiss this
                                                            25   action with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
                                                            26

                                                            27   ...
                                                            28   ...
                                                                 51856267;1
                                                                                                   Prosper Investments, LLC v. Carrington Mortgage Services, LLC, et al.,
                                                            1                                                                                  2:17-cv-00672-APG-DJA
                                                            2                 Each party to bear its own costs and fees. The parties further stipulate that any lis pendens
                                                            3    recorded in connection with this action is expunged.
                                                            4                 IT IS SO STIPULATED.
                                                            5                 DATED this 5th day of February, 2020.
                                                            6
                                                                 AKERMAN LLP                                              MORRIS LAW CENTER
                                                            7
                                                                 /s/ _Tenesa S. Powell_____________________               /s/ _Sarah A. Morris____________________
                                                            8    NATALIE L. WINSLOW, ESQ.                                 SARAH A. MORRIS, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 8461
                                                            9    TENESA S. POWELL, ESQ.                                   TIMOTHY A. WISEMAN, ESQ.
                                                            10   Nevada Bar No. 12488                                     Nevada Bar No. 13786
                                                                 1635 Village Center Circle, Suite 200                    5450 W. Sahara Avenue, Suite 330
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Las Vegas, NV 89134                                      Las Vegas, NV 89146
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   Attorneys for Carrington Mortgage Services,              Attorneys for Prosper Investments, LLC
AKERMAN LLP




                                                                 LLC
                                                            13

                                                            14   IT IS SO ORDERED.
                                                            15

                                                            16                                             _________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                            17
                                                                                                                     02/05/2020
                                                            18                                             DATED: _________________________________

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 51856267;1
